Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on April 6, 2022.

Status of Claims
Claims 1 and 22-31 are currently pending and are the subject of this office action.
Claims 1 and 22-31 are presently under examination as they relate to gout.

Priority
	The present application is a CON of 15/818,905 (ABN) filed on 11/21/2017, which is a DIV of 15/358,621 (US 9,907,751) filed on 11/22/2016, which claims benefit of PRO 60/206,232 filed 03/10/2016.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 112 (Maintained Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 22-31 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of gout comprising the oral administration of a liquid colchicine solution comprising:

    PNG
    media_image1.png
    275
    298
    media_image1.png
    Greyscale

(See Table 1 on page 18 of the instant specification, Example 1 on page 24 and Table 11 on pages 29-30), it does not reasonably provide enablement for treating gout with any other liquid colchicine formulation.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation".

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apis. 1986) at 547 the court recited eight factors:
1-    the quantity of experimentation necessary,
2-    the amount of direction or guidance provided,
3-    the presence or absence of working examples,
4-    the nature of the invention,
5-    the state of the prior art,
6-    the relative skill of those in the art,
7-    the predictability of the art, and
8-    the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.    The nature of the invention
Claims 1 and 22-31 recite a method of treating gout comprising the oral administration of a liquid colchicine solution.

2.    The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D. The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3.    The state and predictability of the art
A search of the prior art revealed that the only colchicine formulations available for the treatment of gout are in the form of solid tablets under the commercial name of COLCRYS® (see Roberts et. al. US 2015/0164831, paragraph [0005]).  There are no liquid formulations available.  In fact, the prior art teaches that solutions of colchicine are very unstable due to light degradation (see for example Habib et. al. (Drug Development and Industrial Pharmacy (1989) 15:1905-1909) and Roberts et. al. (US 2015/0164831, paragraph [0007]).
Further, Habib teaches that glycerin (one of the components of the instant formulation (See Table 1 on page 18 of the instant specification, Example 1 on page 24 and Table 11 on pages 29-30) was the most detrimental to the photostability of colchicine (see page 1909 under conclusions).
As such, making stable colchicine solutions is very unpredictable   

4.    The breadth of the claims
The breadth of the claims is not commensurate in scope with the disclosure.
Most of the claims do not require any additional specific excipient or at the most one, despite Applicant only example that requires very specific excipients and in very specific amounts/ratios (See Table 1 on page 18 of the instant specification, Example 1 on page 24 and Table 11 on pages 29-30).
Claim 1 recites a number of excipients in a generic way.

5.    The amount of direction or guidance provided and the presence or absence     of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.
The instant specification provides a single example of a stable colchicine solution that apparently is stable enough to be administered to gout patients:

    PNG
    media_image1.png
    275
    298
    media_image1.png
    Greyscale

(See Table 1 on page 18 of the instant specification, Example 1 on page 24 and Table 11 on pages 29-30). 
Thus, while the specification provides a single very specific liquid colchicine formulation, the specification appears to be silent on a nexus this specific formulation and any other formulation comprising liquid colchicine capable of providing a desired stability, in particular when the prior art (see discussion above) teaches the difficulties in obtaining such stable liquid formulations of colchicine.
As such, if there is no correlation, then the examples do not constitute working examples. While it is understood that the absence of working examples should never be the sole reason for rejecting a claim as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as making a stable liquid formulation of colchicine, is required for practice of the claimed invention.
The specification provides no guidance on which formulations, other than the one disclosed in the instant specification, will provide stable liquid colchicine formulations.

6. The quantity of experimentation necessary
As discussed above (see: 3. the state and predictability of the art), the unpredictability in the prior art in obtaining stable liquid colchicine formulations, and based on the only example of a stable liquid colchicine solution (see: 5. The amount of direction or guidance and the presence or absence of working examples above) it is expected that some if not most of the liquid colchicine solutions, will not afford a stable colchicine formulation as inferred by the claims and contemplated by the specification.
So, determining which excipients other than the ones disclosed in the specification and the relative ratios, that would provide stable liquid colchicine solutions, will require further search and experimentation.
This is undue experimentation given the limited guidance and direction provided by Applicants.

7. Conclusion
Accordingly, the inventions of claims 1 and 22-31 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success.


Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive:

Examiner’s response:

3.  The state and predictability of the art
First, contrary to Applicant’s assertions, Habib teaches that liquid formulations of colchicine in general are unstable and that the addition of glycerin makes them less stable.
Habib states: “Several papers (1-3) reported of the photodegradation of colchicine and its mechanism” (see page 1905) under Introduction) which clearly states that colchicine by itself is unstable.  Habib also states: “glycerin on the other hand demonstrated a detrimental effect” (see abstract) clearly indicating that the presence of glycerin makes colchicine more susceptible to photodegradation.
So, at the time of the effective filing date of the instant application, making liquid formulations of colchicine was very unpredictable, more so in the presence of glycerin. 
Second, Applicant was able to demonstrate that a very specific liquid formulation of colchicine and glycerin is stable:


    PNG
    media_image1.png
    275
    298
    media_image1.png
    Greyscale

(See Table 1 on page 18 of the instant specification, Example 1 on page 24 and Table 11 on pages 29-30). 
This cannot be extrapolated to the generic formulations encompassed by claim 1, which does not recite any specific excipient.  Claim 1 encompasses millions of possible formulations, most of which, based on the photo instability of colchicine are expected to be unstable.

4. Breadth of the claims:
The fact that Applicant incorporated the limitations of former claim 2 (now cancelled) into claim 1 does not change the fact that the claims are still very broad, because the excipients listed in claim 1 are generic, there are no specific buffering agents, sweeteners, preservatives, etc.  There are also no relative amounts of each component, as such claim 1 is still very broad.

5.  Amount of direction or guidance and working examples in the specification:
Applicant discloses a single liquid formulation of colchicine:

    PNG
    media_image1.png
    275
    298
    media_image1.png
    Greyscale

Applicant does not list any alternatives to any of the above ingredients.   As such, from this single example, the skilled in the art will not know, which components, and in which proportion, are requiredl for obtaining a stable liquid colchicine formulation, more so when the prior art already teaches the difficulties in obtaining a stable liquid formulation of colchicine.
Since there is no prior formulation of liquid colchicine proven to be effective to treat gout, and since the prior art clearly teaches of the instability of liquid formulations of colchicine, and since Applicant provided a very specific formulation, further comprising glycerin, which is known to make it less stable, the skilled in the art will not know which other excipients and in which proportion will be necessary to make a stable liquid formulation of colchicine.

6.  Quantity of experimentation:
The quantity of experimentation is undue, because other than the above disclosed stable liquid formulation of colchicine, the skilled in the art, based on the uncertainty of the prior art (see above discussion) will not know which other excipients and in which relative amounts are permissible.  For example, what other solvents, other than glycerin and propylene glycol and in which ratio are acceptable?  What other preservatives, other than citric acid and in which ratio, are acceptable?  What other concentrations of colchicine are suitable?
All this will force the skilled in the art to perform undue experimentation in order to answer the above questions.

Finally, it is true that in some cases a single example (and sometimes no example) is enough to enable a broader claim.  However, in the instant case, due to the uncertainty in the prior art: no known stable liquid formulations of colchicine due to their instability and also due to the fact that glycerin was known to make liquid colchicine formulations unstable, it will be necessary for Applicant to disclose alternative formulations besides the one already disclosed, so the skilled in the art will know which other excipients and in which ratios they can be present and still afford a stable liquid formulation of colchicine.





Claim Rejections - 35 USC § 112 (New Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 22-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of gout comprising the oral administration of a liquid formulation comprising colchicine and glycerin and further comprising:

    PNG
    media_image1.png
    275
    298
    media_image1.png
    Greyscale

(See Table 1 on page 18 of the instant specification, Example 1 on page 24 and Table 11 on pages 29-30), it does not reasonably provide enablement for treating gout with any other liquid formulation comprising colchicine and glycerin.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation".

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apis. 1986) at 547 the court recited eight factors:
1-    the quantity of experimentation necessary,
2-    the amount of direction or guidance provided,
3-    the presence or absence of working examples,
4-    the nature of the invention,
5-    the state of the prior art,
6-    the relative skill of those in the art,
7-    the predictability of the art, and
8-    the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.    The nature of the invention
Claims 1 and 22-31 recite a method of treating gout comprising the oral administration of a liquid colchicine solution, which comprises, among other things, Glycerin.

2.    The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D. The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.

3.    The state and predictability of the art
A search of the prior art revealed that the only colchicine formulations available for the treatment of gout are in the form of solid tablets under the commercial name of COLCRYS® (see Roberts et. al. US 2015/0164831, paragraph [0005]).  There are no liquid formulations available.  In fact, the prior art teaches that solutions of colchicine are very unstable due to light degradation (see for example Habib et. al. (Drug Development and Industrial Pharmacy (1989) 15:1905-1909) and Roberts et. al. (US 2015/0164831, paragraph [0007]). 
Further, Habib teaches that glycerin (one of the components of the instant formulation (See Table 1 on page 18 of the instant specification, Example 1 on page 24 and Table 11 on pages 29-30) was the most detrimental to the photostability of colchicine (see page 1909 under conclusions).
As such, making stable colchicine solutions in the presence of glycerin is very unpredictable   

4.    The breadth of the claims
The breadth of the claims is not commensurate in scope with the disclosure.
Most of the claims do not require any additional specific excipient or at the most one, despite Applicant only example that requires very specific excipients and in very specific amounts/ratios (See Table 1 on page 18 of the instant specification, Example 1 on page 24 and Table 11 on pages 29-30).
Claim 1 recites a number of excipients in a generic way.

5.    The amount of direction or guidance provided and the presence or absence     of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.
The instant specification provides a single example of a stable colchicine solution that apparently is stable enough to be administered to gout patients:

    PNG
    media_image1.png
    275
    298
    media_image1.png
    Greyscale

(See Table 1 on page 18 of the instant specification, Example 1 on page 24 and Table 11 on pages 29-30). 
Thus, while the specification provides a single very specific liquid colchicine formulation comprising glycerin, the specification appears to be silent on a nexus this specific formulation and any other formulation comprising liquid colchicine and glycerin capable of providing a desired stability, in particular when the prior art (see discussion above) teaches the difficulties in obtaining such stable liquid formulations of colchicine in general and with glycerin in particular.
As such, if there is no correlation, then the examples do not constitute working examples. While it is understood that the absence of working examples should never be the sole reason for rejecting a claim as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art, such as making a stable liquid formulations of colchicine and glycerin, is required for practice of the claimed invention.
The specification provides no guidance on which formulations, other than the one disclosed in the instant specification, will provide stable liquid colchicine formulations.

6. The quantity of experimentation necessary
As discussed above (see: 3. the state and predictability of the art), the unpredictability in the prior art in obtaining stable liquid formulations comprising colchicine and glycerin, and based on the only example of a stable liquid formulation comprising colchicine and glycerin (see: 5. The amount of direction or guidance and the presence or absence of working examples above) it is expected that some if not most of the liquid formulations comprising colchicine and glycerin, will not afford a stable colchicine/glycerin formulation as inferred by the claims and contemplated by the specification.
So, determining which excipients other than the ones disclosed in the specification and the relative ratios, that would provide stable liquid formulations comprising colchicine and glycerin, will require further search and experimentation.
This is undue experimentation given the limited guidance and direction provided by Applicants.

7. Conclusion
Accordingly, the inventions of claims 1 and 22-31 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success.

Response to Applicant’s arguments 
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant are no longer applicable or have been considered/answered in the rejection itself.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
July 18, 2022.